242 U.S. 137 (1916)
ALDER
v.
EDENBORN.
No. 9.
Supreme Court of United States.
Argued May 5, 1915.
Restored for reargument April 3, 1916.
Reargued October 23, 1916.
Decided December 4, 1916.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Theron G. Strong for petitioner.
Mr. Joseph W. Bailey, with whom Mr. Martin W. Littleton and Mr. Owen N. Brown were on the briefs, for respondent.
Restored to docket for reargument April 3, 1916.
MR. JUSTICE McREYNOLDS delivered the opinion of the court.
This cause is similar in all essential respects to Sim v. Edenborn, just decided. Accordingly, the Circuit Court of Appeals' action is reversed and the judgment of the trial court is affirmed.
Reversed.
MR. JUSTICE McKENNA, MR. JUSTICE DAY and MR. JUSTICE VAN DEVANTER dissent.